                                                                                                                      FILED
                                                                                                         12/10/2020 10:15 AM
                                                                                                           JOHN F. WARREN
          Case 3:21-cv-00500-X Document 1-2 Filed 03/04/21                   Page 1 of 6 PageID 6           COUNTY CLERK
                                                                                                           DALLAS COUNTY
                                                     CC-20-05326-D
                                     CAUSE NO.

    JUAN MONTEMAYOR                                     §            IN THE COUNTY COURT
    Plaintiff,                                          §
                                                        §
    v.                                                  §             AT LAW NO.
                                                        §
    FIESTA MART, L.L.C.                                 §
    Defendant.                                          §           DALLAS COUNTY, TEXAS


                                   PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES JUAN MONTEMAYOR, hereinafter called Plaintiff, complaining of and about

FIESTA MART, L.L.C.,        hereinafter called Defendant, and for cause of action shows unto the Court the

following:

                                 DISCOVERY CONTROL PLAN LEVEL
          1.      Plaintiff intends that discovery be conducted under Discovery Level 2. Pursuant to Texas

Rule of Civil Procedure 190.1 and 47(c)(3), Plaintiff seeks monetary relief over $250,000 but not more

than $1,000,000.

                                          PARTIES AND SERVICE

         2.      Plaintiff Juan Montemayor is an individual Who is a resident of Texas.

         3.    Defendant Fiesta Mart,   L.L.C., a Domestic Limited Liability Company, may be served with

process through its registered agent:    CT Corporation System,     whose registered agent’s address is listed

as: 1999 Bryan Street, Suite 900, Dallas, Texas 75201. Service      of said Defendant as described above can

be effected by Certied      Mail Return Receipt Requested though the clerk of the court.

                                       JURISDICTION AND VENUE

          4.      The subject matter in controversy is within the jurisdictional limits of this court.

          5.        This court has jurisdiction over Defendant Fiesta Mart, L.L.C., because said Defendant

purposefully availed itself of the privilege of conducting activities in the state of Texas and established
        Case 3:21-cv-00500-X Document 1-2 Filed 03/04/21                         Page 2 of 6 PageID 7

minimum contacts sufcient        to confer jurisdiction over said Defendant. The assumption ofjurisdiction

over Defendant Point Fiesta Mart,      L.L.C., will not offend traditional notions of fair play and substantial

justice and is consistent with the constitutional requirements of due process.

        6.        Dallas County is proper in this cause under Section 15.002(a)(1) of the Texas Civil

Practice and Remedies Code because all or a substantial part of the events or omissions giving rise to

this lawsuit occurred in this county.

                                                      FACTS
        7.        On or about November 5, 2019, Plaintiff was shopping in a Fiesta Mart, L.L.C. grocery

Store, located at 3434 W. Illinois Ave. Dallas,     TX   75211, exercising ordinary care for his safety and the

safety of others, when Plaintiff attempted to turn his shopping cart, the wheels on the cart locked up and

the shopping cart ipped      taking him With it as well. Plainti‘   was transported to Parkland Hospital where

he remained hospitalized for 4 days. He sustained bruises, head trauma, and also, injured his neck and

back.

        8.        Plaintiff fell because Defendant failed to provide the public with working shopping carts

and as a result   of this fall, Plaintiff sustained serious personal injuries.

                                            RES IPSA LOQUITUR
        9.        Because Defendant was in exclusive control over the premises at the time of this injury,

Plaintiff relies on the doctrine of res ipsa loquitur in that Plaintiff will show that the character of the

occurrence giving rise to this litigation is such that it would not have happened in the absence of

negligence, and that the maintenance and safety of the shopping cart was within the exclusive control

of the Defendants at the time the negligence occurred.

                           PLAINTIFF’S CLAIM 0F PREMISES LIABILITY
                                 AGAINST FIESTA MART, L.L.C.

        10.       Defendant Fiesta Mart, L.L.C., was in control ofthe property in question. Defendant knew

or should have known that Plaintiff, or someone similarly situated to the Plaintiff, would be a business
       Case 3:21-cv-00500-X Document 1-2 Filed 03/04/21                   Page 3 of 6 PageID 8

invitee on the premises, and as such had a duty to the Plaintiff.

        11.    Defendant Fiesta Mart,   L.L.C., breached its duty by allowing an unsafe condition to exist

that, through the exercise   of ordinary care, was known or should have been known; and/or

        12.    Defendant Fiesta Mart,    L.L.C.,   breached its duty by failing to train employees in the

shopping cart safety.

                               PLAINTIFF’S CLAIlVI OF NEGLIGENCE
                             AGAINST DEFENDANT FIESTA MART, L.L.C.

        13.    Defendant Fiesta Mart,   L.L.C.,   had a duty to exercise the degree   of care that a

reasonably careful business would use to avoid harm to others under circumstances similar to those

described herein.

        l4.    Plaintiffs injuries were proximately caused by Defendant’s negligent, careless, and

reckless disregard of said duty.

        15.    The negligent, careless, and reckless disregard of duty of Defendant Fiesta Mart, L.L.C.,

consisted of, but is not limited to, the following acts and omissions:

                        A.      Defendant failed to keep a proper lookout for Plaintiffs safety that would
                        have been maintained by a business exercising ordinary prudence under the same
                        or similar circumstances;

                        B.      Defendant failed to instruct its employees to ensure that the shopping
                        carts are not defective; and

                        C.      Defendant should have known about a dangerous condition on the
                        property.

                        DAMAGES FOR PLAINTIFF JUAN MONTEMAYOR

        16.    As a direct and proximate result of the occurrence made           the basis    of this lawsuit,

Defendant caused Plaintiff to suffer bodily injury, and to incur the following damages:

               A.       Reasonable medical care and expenses in the past. These expenses were incurred
               by Plaintiff for the necessary care and treatment of the injuries resulting from the accident
               complained of herein and      such charges are reasonable and were usual and customary
               charges for such services in Dallas County, Texas;

               B.       Reasonable and necessary medical care and expenses which will in all reasonable
       Case 3:21-cv-00500-X Document 1-2 Filed 03/04/21                    Page 4 of 6 PageID 9


               probability be incurred in the future;

               C.        Physical pain and suffering in the past;

               D.        Physical pain and suffering in the future;

               E.        Physical impairment in the past;

               F.         Physical impairment which, in all reasonable probability, will be suffered in the
               future;

              G.         Lost wages.

              H.         Mental anguish in the past; and

              I.         Mental anguish in the future.

                                                  PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Juan                      Montemayor respectfully prays

that Defendant be cited to appear and answer herein, and that upon a nal    hearing of the cause, judgment

be entered for the Plaintiff against Defendant, jointly and severally, for damages in an amount within the


jurisdictional limits of the Court together with pre-judgment interest from the date of injury through the

date ofjudgment at the maximum rate allowed by law, post-judgment interest at the legal rate, costs     of

court, and such other and further relief to which the Plaintiff may be entitled at law or in equity.

                                                                Respectfully submitted,


                                                                Stanley and Associates, PLLC
                                                                2600 KAvenue, Suite 180
                                                                Plano, TX 75074
                                                                Tel. (214) 570-4944
                                                                Fax (214) 540-4561

                                                                By:   /S/ Dustin Brown
                                                                Dustin Brown
                                                                Texas Bar No. 24076985
                                                                Dustin@seriousinjury.legal
                                                                Attorney for Plaintiff



                     PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
Case 3:21-cv-00500-X Document 1-2 Filed 03/04/21   Page 5 of 6 PageID 10
       Case 3:21-cv-00500-X Document 1-2 Filed 03/04/21                   Page 6 of 6 PageID 11
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Dustin Brown on behalf of Dustin Brown
Bar No. 24076985
dustin@stanley-lawfirm.com
Envelope ID: 48819607
Status as of 12/10/2020 10:47 AM              CST
Associated Case Party: JUAN MONTEMAYOR

Name            BarN um ber   Email                        TimestampSubmitted        Status
Dustin Brown                  dustin@seriousinjury.legal   12/10/2020 10:15:06 AM    SENT
Bertha A.Ruiz                 bertha@seriousinjury.legal   12/1 0/2020 10:15:06 AM   SENT
